Citation Nr: 0713435	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  03-19 464	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin




THE ISSUE

Whether an October 31, 1992 rating decision, in which the RO 
assigned separate 40 percent disability evaluations for 
disabilities of the left and right lower extremities, should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE).




ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 




INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  In a 
June 2004 decision, the Board denied the veteran's claim.  
The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) and in an 
Order dated in May 2006, the Court set aside the Board's June 
2004 decision and remanded the case to the Board.  In a 
separate decision, the Board has vacated its June 2004 
decision.  

The Board also notes that it unclear as to whether the 
veteran is seeking an earlier effective date for the grant of 
special monthly compensation.  However, this matter is not 
currently before the Board because it has not been prepared 
for appellate review.  Accordingly, the matter is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To allow the RO initial consideration of 
the merits of the claim.  

Pertinent law provides that previous determinations, which 
are final and binding, will be accepted as correct in the 
absence of clear and unmistakable error.  Where the evidence 
establishes such error, the prior decision will be reversed 
or amended. 38 C.F.R. § 3.105(a).  When the Board affirms a 
decision of an RO, the RO determination "is subsumed by the 
final appellate decision" pursuant to 38 C.F.R. § 20.1104.  
The effect of subsuming is that, as a matter of law, no claim 
of CUE can exist with respect to that RO decision. See 38 
C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 
1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); and 
Chisem v. Gober, 10 Vet. App. 526, 528 (1997).

However, when a lengthy period of time passes between the RO 
decision denying a VA benefit and a subsequent Board decision 
denying the identical benefit, the question of whether the 
subsequent Board decision subsumes the earlier RO decision is 
not automatic, but depends upon whether the Board decision 
decided the same issue that the RO decided and whether the RO 
and subsequent Board decisions were based upon the same 
evidentiary record.  See Brown v. Principi, 15 Vet. App. 421 
(2002).  In Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1999), 
the United States Court of Appeals for the Federal Circuit 
found that a 1960 RO decision had been subsumed by the 
Board's later 1969 decision (called delayed subsuming), and 
that the later Board decision was based upon essentially the 
same evidentiary record, although "some new and material 
evidence had been acquired in the interim."  Dittrich at 
1353; see also VAOGCPREC 14-95.

In this case, an October 1992 rating decision granted service 
connection for multiple sclerosis and assigned separate 40 
percent disability evaluations for impairment of the right 
and left lower extremities effective from October 30, 1989.  
The veteran was notified of that decision, and he did not 
appeal it, and it became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  He later submitted a claim for an 
increased evaluation in October 1998, and in a rating 
decision dated in May 1999, the RO increased the veteran's 
evaluation for paraplegia of the lower extremities to 100 
percent effective from January 12, 1998.  The veteran 
appealed that decision seeking an earlier effective date for 
the grant of a 100 percent evaluation for paraplegia of the 
lower extremities due to multiple sclerosis.  A December 2000 
Board decision denied that appeal.  

The veteran subsequently submitted a claim in February 2002 
in which he alleged that there was obvious error in the 
October 1992 rating decision and claimed that he was entitled 
to a 100 percent evaluation for paralysis to his right and 
left lower extremities effective from October 1991.  The 
March 2003 rating decision currently on appeal denied that 
claim on the basis that the October 1992 rating decision has 
been subsumed by the December 2000 Board decision and was not 
subject to a claim of CUE.  The veteran appealed that 
decision to the Board, which issued a decision in June 2004.  
As pointed out by the Court in its May 2006 order, the Board 
adjudicated the issue of whether CUE existed in the October 
1992 rating decision, but did not address the underlying 
issue of whether the October 1992 rating decision was 
subsumed by the December 2000 Board decision.  As such, the 
Court found the Board's reasons and bases in support of its 
decision to be inadequate.  

As an initial matter, the Board finds that the October 1992 
rating decision was not subsumed by the December 2000 Board 
decision.  In this regard, the Board notes that the October 
1992 rating decision adjudicated the issue of entitlement to 
service connection and in doing so assigned an effective date 
for its grant of service connection and assignment of 
separate 40 percent evaluations for impairment of the right 
and left lower extremities.  The veteran never expressed any 
disagreement with the effective date of the grant or the 
ratings assigned and did not appeal that decision.  As such, 
the October 1992 rating decision became final.  On the other 
hand, the December 2000 Board decision stems from a May 1999 
rating decision which granted a subsequent claim for an 
increased evaluation.  The Board notes that a claim for an 
increased rating is a new claim.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32.  As such, the veteran was seeking 
service connection at the time of the October 1992 rating 
decision, whereas he was seeking an earlier effective date 
for the grant of an increased evaluation at the time of the 
December 2000 Board decision.  Thus, the benefits sought at 
the time of those decisions were not identical.  Nor were 
they based on the same evidentiary record.  In fact, 
additional medical evidence, including VA medical records and 
VA examination reports, was the basis for the grant of an 
increased evaluation in the May 1999 rating decision, and the 
December 2000 Board decision determined that such evidence 
first showed the veteran to have paraparesis of the lower 
extremities and loss of use of the feet.  Therefore, the 
Board finds that the October 1992 rating decision and the 
December 2000 Board decision did not decide the same issue 
and were not based upon the same evidentiary record.  
Consequently, the October 1992 rating decision was not 
subsumed by the December 2000 Board decision and is therefore 
subject to a claim of CUE.

Nevertheless, the Board notes that the RO has only 
adjudicated the issue of whether the veteran had submitted a 
valid claim of CUE.  As such, the RO has not developed and 
formally adjudicated the merits of the issue of whether CUE 
exists in the October 1992 rating decision.  Therefore, the 
Board finds it necessary to remand the veteran's claim so 
that the RO may address in the first instance the merits of 
the veteran's claim.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO must develop and formally 
adjudicate the issue of whether CUE 
exists in the October 1992 rating 
decision which assigned separate 40 
percent disability evaluations for 
disabilities of the left and right 
lower extremities.

2.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional


office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


